                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     NO. 5:19-CR-446-D


UNITED STATES OF AMERICA                    )
                                            )
         V.                                 )                       ORDER
                                            )
ANTHONYORLANDOBETANCOURT                    )


       Upon motion of Defendant, for good cause shown, it is hereby ORDERED that the

proposed sealed document at D.E. 28 in the above-captioned matter be sealed until such time as

the Court orders it unsealed.

       SO ORDERED.

       This the   Jqday of July, 2020.


                                            JAMES C. DEVER, III
                                            United States District Judge




         Case 5:19-cr-00446-D Document 30 Filed 07/29/20 Page 1 of 1
